The central issue in this appeal involves the proper use of the prior felony convictions of defense witness Eddie Morton, who was present during the first trial, but absent from the second. At the second trial, Morton's testimony from the first trial was read into evidence, following which certified copies of Morton's felony convictions were admitted into evidence, presumably for the purpose of impeaching or rebutting Morton's testimony. Defense counsel did not object to this.
Upon reconsideration, I do not believe that an attempted reconciliation of Evid.R. 806 and 609(F) is necessary to resolve this case. I again conclude that the admission of certified copies of Morton's felony convictions into evidence was error, but solely for the reason noted in footnote two of the September 6, 1995 decision of this court, which has been set aside due to our granting this reconsideration of that decision.2 Theonly record evidence before the court discloses that Morton had two felony convictions which were more than ten years old and, hence, not properly used for impeachment purposes at all. Evid.R. 609(B). The state now tries to argue that Morton's records were properly used because "the state has contacted the Department of Rehabilitation and Corrections and learned that Morton was released from parole on September 9, 1988," thus bringing them within the time limits of Evid.R. 609(B).3 It is wholly unacceptable for the state now to try to bring in evidence dehors the record in a motion for reconsideration in order to save the use of documents which, on their face, and on the record before the trial court should not have been allowed as *Page 636 
impeaching documents. See State v. Ishmail (1978), 54 Ohio St. 2d 402, 8 O.O.3d 405, 377 N.E.2d 500, paragraph one of the syllabus. However, notwithstanding this error, and upon reconsideration, I agree with the lead opinion that under the strict standard of the plain error rule, I cannot say that the outcome of this trial probably would have been different.
2 The same footnote appears as footnote one in the lead opinion in this appeal.
3 Evid.R. 609(B) states that "[e]vidence of a conviction under this rule is not admissible if a period of more than ten years has elapsed since the date of the conviction or of the release of the witness from the confinement, or the termination of probation, or shock probation, or parole or shock parole imposed for that conviction, whichever is the later date * * *."